DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 10, 2021, has been entered.
 
Response to Arguments
1.	Applicant’s arguments with respect to claim(s) 1 and the prior art over Wada et al. (US Publication 2015/0049413) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Yanagida et al. (US Publication 2007/0225154) is relied upon to disclose the multilayer capacitor and rare earth element. 
2.	Applicant's arguments filed August 10, 2021, with respect to Yanagida et al. (US Publication 2007/0225154)  have been fully considered but they are not persuasive. 
3.	On pages 7-8 of Remarks, Applicant argues that the prior art of Yanagida “fails to teach that the composition in the outermost layer portions is different from that in the other portions.” The Applicant has concluded that since Yanagida discloses a capacitor of uniform dielectric composition, Yanagida cannot be relied upon to disclose the limitations of claim 1.
4.	The Examiner respectfully disagrees with the above assertion. Claim 1 requires a rare earth element concentration in the active region to be ‘equal to or more’ than the concentration .  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yanagida et al. (US Publication 2007/0225154) in view of Fukunaga (US Publication 2018/0102217).
	In re claim 1, Yanagida discloses a multilayer ceramic capacitor comprising: 
a multilayer structure (10 – Figure 1, ¶53) in which each of a plurality of dielectric layers (2 – Figure 1, ¶53) and each of a plurality of internal electrode layers (3 – Figure 1, ¶53) are alternately stacked, a main component of the dielectric layers being ceramic (Abstract), the multilayer structure having a rectangular parallelepiped shape (¶53), the plurality of internal electrode layers being alternately exposed to a first end face and a second end face of the multilayer structure (Figure 1), the first end face facing the second end face (Figure 1), 

wherein the active region is a region in which a set of internal electrode layers (3 – Figure 1) exposed to the first end face of the multilayer structure face another set of internal electrode layers exposed to the second end face of the multilayer structure (Note that the active region is where the internal electrodes exist in the body 10), 
wherein the protective region includes a cover layer (top most and lowermost dielectric layers in body 10 – Figure 1), wherein the cover layer is provided on at least one of an upper face and a lower face of the multilayer structure in a stacking direction of the multilayer structure (Figure 1), a main component of the cover layer being a same as that of the dielectric layers (¶124-127), wherein, 
wherein an average ionic radius of the rare earth element of the at least a part of the protective region is equal to or less than an average ionic radius of the rare earth element in the active region (¶170; Note that in these examples, Y2O3 is used in the protective and active regions. Therefore, the ionic radius is equivalent), 
wherein the concentration of rare earth elements in the protective region with respect to the main component ceramic is 0.5 atm% or more and 2.0 atm% or less (See Table 4: Example 14, See Table 5: Example 17),
Yanagida does not disclose the protective region includes a side margin, the side margin covers edge portions to which the plurality of internal electrode layers extend toward two side faces other than the first end face and the second end face and wherein a density of the protective region is more than 5.5 g/cc.
	Fukunaga discloses the protective region includes a side margin (123 – Figure 3, ¶48), the side margin covers edge portions to which the plurality of internal electrode layers (13a, 13b 
	It would have been obvious to person having ordinary skill in the art at the effective filing date of the invention to incorporate the side margins of Fukunaga to increase water impermeability characteristics. 
	Fukunaga further discloses that increasing the density of a part of a protective region reduces the likelihood of moisture entry into the device (¶5). It would have been obvious to one having ordinary skill in the art at the time the invention was made to alter the density of at least a part of the protective region to provide for superior moisture resistance, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
	In re claim 2, Yanagida in view of Fukunaga discloses The multilayer ceramic capacitor as claimed in claim 1, Yanagida further discloses wherein an average thickness of the dielectric layers is 1 µm or less (¶83). Furthermore, it would have been an obvious matter of design choice to use the well-known knowledge of altering the thickness of the dielectric layer to achieve a device of desired capacitance, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 3, Yanagida in view of Fukunga discloses the multilayer ceramic capacitor as claimed in claim 1, as explained above. Yanagida further discloses wherein the at least a part of the protective region is one of a whole of the cover layer (upper and lower portions of 10 shown in Figure 1).
Yanagida does not disclose the at least part of the protective region includes a whole of the side margin.
Fukunaga discloses the protective region includes a side margin (123 – Figure 3, ¶48), the side margin covers edge portions to which the plurality of internal electrode layers (13a, 13b – Figure 
It would have been obvious to person having ordinary skill in the art at the effective filing date of the invention to incorporate the side margins of Fukunaga to increase water impermeability characteristics.
	In re claim 4, Yanagida in view of Fukunga discloses the multilayer ceramic capacitor as claimed in claim 1, as explained above. Yanagida further discloses the main component ceramic of the dielectric layers and the protective region is barium titanate (Abstract).
In re claim 5, Yanagida in view of Fukunga discloses the multilayer ceramic capacitor as claimed in claim 1, as explained above. Yanagida further discloses the rare earth element added to the active region is at least one of Gd, Tb, Dy, Ho, Er, Y and Yb (¶58, ¶60), and wherein the rare earth element added to the protective region is at least one of Gd, Tb, Dy, Ho, Er, Y and Yb (¶58, ¶60).
	
2.	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yanagida et al. (US Publication 2007/0225154) in view of Saito et al. (US Publication 2013/0222972).
In re claim 8, Yanagida discloses a multilayer ceramic capacitor comprising: 
a multilayer structure (10 – Figure 1, ¶53) in which each of a plurality of dielectric layers (2 – Figure 1, ¶53) and each of a plurality of internal electrode layers (3 – Figure 1, ¶53) are alternately stacked, a main component of the dielectric layers being ceramic (Abstract), the multilayer structure having a rectangular parallelepiped shape (¶53), the plurality of internal electrode layers being alternately exposed to a first end face and a second end face of the multilayer structure (Figure 1), the first end face facing the second end face (Figure 1), 
wherein a concentration of a rare earth element is distributed equally throughout the multilayer ceramic component (¶57-59, See Table 4: Example 14, See Table 5: Example 17), 

Yanagida does not disclose side margins  in which side margins cover edge portions to which the plurality of internal electrode layers extend toward two side faces other than the first end face and the second end face, and
wherein an average ionic radius of the rare earth element of the side margin is equal to or less than an average ionic radius of the rare earth element in the active region.
Saito discloses a protective region including a side margin (Region defined by ‘A’ – Figure 2, ¶27) comprising the same dielectric composition as an inner layer portion (portion defined by 4 and 5 – Figure 2, ¶24, ¶41-42), the side margin covering edge portions to which the plurality of internal electrode layers (4, 5 – Figure 2) extend toward two side faces (8, 9 – Figure 2, Figure 1, ¶25) other than the first end face and the second end face (10, 11 – Figure 1, Figure 2, ¶25).  
The combination of Yanagida and Saito discloses an average ionic radius of the rare earth element of the side margin is equal to or less than an average ionic radius of the rare earth element in the active region.
	It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the margin portions as described by Saito to provide for a  multilayer ceramic capacitor to reduce structural defect generations from thermal shock. 



Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jenny Wagner can be reached on (571) 272-5359.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARUN RAMASWAMY/            Primary Examiner, Art Unit 2848